Citation Nr: 0327790	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-10 719	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for asthma with restrictive lung disease.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis with complaint of frontal 
headaches.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for condyloma acuminata, postoperative, 
recurrent, with chronic vaginal infections.  

4.  Entitlement to an initial disability evaluation in excess 
of zero percent prior to June 20, 2000, and in excess of 10 
percent from June 20, 2000, for lumbosacral strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1994 to April 
1997.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in September 
1997, April 1999, and June 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Service connection for asthma with restrictive lung disease 
was granted and a 30 percent disability evaluation was 
assigned from April 16, 1997.  Service connection was granted 
for condyloma acuminate postoperative recurrent with chronic 
vaginal infections and a zero percent evaluation was assigned 
from April 16, 1997.  Service connection was granted for 
sinusitis with complaint of frontal headaches and a zero 
percent evaluation was assigned from April 16, 1997.  Service 
connection was granted for chronic lumbosacral strain and a 
zero percent evaluation was assigned from April 16, 1997.  

An April 1999 rating decision assigned a 10 percent 
evaluation to the condyloma acuminata, postoperative, 
recurrent, with chronic vaginal infections, effective April 
16, 1997.  A June 2002 rating decision assigned a 10 percent 
evaluation to the chronic lumbosacral strain from June 20, 
2000.  A 10 percent evaluation was assigned to the sinusitis 
from April 16, 1997.  

This matter was remanded to the RO in March 2000 for 
additional development.  



REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in April 1997, before the date of enactment of the 
VCAA, and the claim is still pending.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The Board finds that another VA spine examination is 
necessary in order to determine the current severity of the 
service-connected lumbosacral strain.  The Board notes that 
while this appeal was pending, the applicable rating criteria 
for lumbar spine disabilities were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Another VA orthopedic examination is needed because 
the VA examination reports of record are inadequate for 
rating the lumbosacral strain under the revised rating 
criteria.  Specifically, the VA examination reports do not 
provide a combined range of motion (sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation) of the lumbar spine.  Thus, the 
Board finds that another medical examination is necessary to 
make a decision on this claim 

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for lumbar spine 
disabilities.  The Board finds that the RO should notify the 
veteran of these revised regulations.    

The Board finds that another VA respiratory medical 
examination is necessary in order to determine the current 
severity of the service-connected asthma with restrictive 
lung disease.  Review of the record reveals that the veteran 
underwent pulmonary function tests in June 2000.  However, 
the pulmonary function test report indicates that the 
pulmonary function testing was limited due to equipment 
malfunction and the spirometry was suboptimal.  The Board 
also notes that the June 1997 pulmonary function test report 
indicates that the FVC may be underestimated.  Thus, the 
Board finds that the veteran should undergo another pulmonary 
function test.  The Board also finds that clarification is 
needed as to whether the veteran has had courses of systemic 
(oral or parenteral) corticosteroids for the asthma.  The 
medical evidence of record does show that the veteran uses a 
corticosteroid inhaler.  Thus, the Board finds that another 
medical examination is necessary to make a decision on this 
claim  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In the present case, the RO only obtained VA treatment 
records from the Buffalo VA medical center dated from March 
1995 to March 1999 and from June 2001 to April 2002.  The RO 
should make an attempt to obtain and associate with the 
claims folder VA treatment records showing treatment of the 
asthma, vaginal infections, lumbosacral strain, and sinusitis 
dated from March 1999 to June 2001 and from April 2002 to 
present.  

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain the VA treatment 
records showing treatment of the asthma, 
vaginal infections, lumbosacral strain, 
and sinusitis from the Buffalo VA medical 
center dated from March 1999 to June 2001 
and from April 2002 to present.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be afforded a VA 
spine examination to determine the 
nature, extent, and severity of the 
service-connected lumbosacral strain.  
The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination. 

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should indicate 
whether the veteran experiences muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
examiner should indicate if there are any 
associated objective neurological 
abnormalities due to the lumbosacral 
strain.  The examiner should specify the 
functional loss, if any, caused by the 
lumbosacral strain.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this finding.  
The functional loss should be expressed 
in terms of additional range of motion 
loss.  The examiner should also indicate 
if there is any clinical evidence to 
support the veteran's subjective 
complaints.   All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and severity of the service-
connected asthma with restrictive lung 
disease.  Testing should include a 
Pulmonary Function Test .  The examiner 
should indicate whether the service-
connected asthma requires at least 
monthly visits to a physician for 
required care of exacerbations; 
intermittent (at least 3 per year) 
courses of systemic (oral or parenteral) 
corticosteroids; or daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno- suppressive 
medications.  The examiner should 
indicate whether the asthma causes more 
than one attack per week with episodes of 
respiratory failure.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated tests and 
studies are to be performed.  
5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to an initial 
disability evaluation in excess of 30 
percent for asthma with restrictive lung 
disease, entitlement to an initial 
disability evaluation in excess of 10 
percent for sinusitis with complaint of 
frontal headaches; entitlement to an 
initial disability evaluation in excess 
of 10 percent for condyloma acuminata, 
postoperative, recurrent, with chronic 
vaginal infections, and entitlement to an 
initial disability evaluation in excess 
of zero percent prior to June 20, 2000 
and in excess of 10 percent from June 20, 
2000 for lumbosacral strain.  Regarding 
the issue of entitlement to a higher 
initial disability evaluation for 
lumbosacral strain, the RO should 
evaluate the claim under both the old and 
the current VA regulations for rating 
spine disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



